******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  DISCIPLINARY COUNSEL v. JUDITH B. SPORN
                 (AC 38387)
                  Lavine, Beach and Keller, Js.*
     Argued October 27, 2016—officially released March 7, 2017

   (Appeal from Superior Court, judicial district of
            Stamford-Norwalk, Heller, J.)
  James F. Sullivan, for the appellant (respondent).
  Karyl L. Carrasquilla, chief disciplinary counsel, for
the appellee (petitioner).
                          Opinion

   KELLER, J. The respondent, Judith B. Sporn, appeals
from the judgment of the trial court suspending her
from the practice of law for violating several Rules of
Professional Conduct and Practice Book § 2-27. She
claims on appeal that the court abused its discretion
by: (1) granting the motion in limine of the petitioner,
Disciplinary Counsel, seeking to preclude proposed
expert testimony on the subject of immigration law;
and (2) imposing a two year suspension. We affirm the
judgment of the court.
  This appeal arises from three grievance actions com-
menced against the respondent in 2013 and 2014. The
following facts underlying these actions, as found by
the court, are pertinent to our discussion.
   The first grievance action concerned the respondent’s
representation of Line Christoffersen. Christoffersen, a
citizen of Denmark who came to the United States on a
J-1 (exchange) visa, retained the respondent in January,
2010, to assist in filing an application to become a United
States permanent resident, also known as a green card
application. Christoffersen paid the respondent $1365
for this task. The respondent did not provide Christof-
fersen with a written fee agreement, nor did she place
the fee into a separate client trust account.
  Christoffersen sought to apply for the green card on
the basis of her marriage to a United States citizen. In
the months after she retained the respondent, Christof-
fersen attempted to contact her to inquire about the
status of her application. The respondent, however, did
not return her calls. In September, 2010, Christoffersen
and her husband separated. Because of this, Christof-
fersen went to the respondent’s office that same month
to instruct her to stop the application process. As of
the time of that meeting, the respondent had yet to
begin work on Christoffersen’s green card application.
   The respondent then suggested that Christoffersen
file a petition for lawful resident status as a battered
or abused spouse under the Violence Against Women
Act, also known as an I-360 petition. See 8 U.S.C. §§ 1101
(a) (51) (A), 1154 (a) (iii) (2012). Once approved, an I-
360 petition permits the battered or abused spouse to
apply to adjust his or her status to that of permanent
resident. See 8 U.S.C. § 1255 (a) (2012). The basis of
the I-360 petition in Christoffersen’s case was that her
husband was cruel and abusive to her. Christoffersen
did not pay an additional fee for this task. The respon-
dent did not provide Christoffersen with a written fee
agreement relating to this representation.
   During the following months, Christoffersen
attempted to contact the respondent to inquire about
the I-360 petition, but the respondent did not respond.
The respondent did not file the I-360 petition until
tion in the summer or at the end of 2012. Christoffersen’s
I-360 petition was approved in April, 2013. At the time
of the trial underlying the present appeal, however,
Christoffersen had yet to apply to adjust her status to
that of permanent resident. She testified that she did
not want to pursue such status because she believed
that she did not qualify as an abused spouse and would
be deceiving immigration authorities if she did. At the
time of the trial, Christoffersen did not have permanent
resident status.
   The second and third grievance actions commenced
against the respondent concerned her representation
of Valent Kolami and Adrian Emin, brothers-in-law from
Albania who originally entered the United States on
visitor’s visas around 2000. Kolami and Emin retained
the respondent in 2003 to appeal to the Board of Immi-
gration Appeals (BIA) following its denial of their appli-
cations for political asylum.1 Each paid the respondent
a $2500 fee. The respondent did not provide either of
them with a written fee agreement, nor did she place
the fees into a separate client trust account.
   The respondent filed appellate briefs before the BIA
for Kolami and Emin. The BIA, however, returned the
Kolami brief because the respondent certified service
to Hartford instead of to New York. In the meantime, the
filing deadline for the brief had passed. The respondent
therefore moved to late file it. According to the respon-
dent’s testimony, she did not receive notice of the dispo-
sition of the appeals, nor did she follow up in order to
ascertain those dispositions, until 2011. Both Kolami
and Emin went to the respondent’s office frequently
between 2003 and 2011 to inquire about the status of
their appeals. Each time the respondent told them that
she was still awaiting decisions.
   In August, 2011, agents from United States Immigra-
tion and Customs Enforcement (ICE) detained Kolami
and Emin. The respondent learned that the appeals to
the BIA had in fact been dismissed in 2004—Emin’s on
the merits, and Kolami’s because the brief was untimely
filed. The respondent filed stays of removal for Kolami
and Emin, a task for which each paid the respondent
an additional $2500. The respondent did not provide
either of them with a written fee agreement. The respon-
dent did not place the fees into a separate client trust
account. The stays, and two more that the respondent
sought subsequently, were granted. When the fourth
set of stays was denied, the respondent told Kolami
and Emin that she could no longer represent them and
referred them to a colleague. In April, 2012, Kolami and
Emin were again detained by ICE. This time, however,
Kolami was held in detention for eighteen months, and
Emin for sixteen months.
   Further, the court found that the respondent did not
maintain a registered IOLTA account2 until the spring
of 2015, despite the fact that she completed a continuing
legal education program in ethics in 2012 pursuant to
an order arising out of a previous grievance action.
   After a three day trial, the court, Heller, J., for reasons
set forth more fully below, concluded that the respon-
dent had violated rules 1.1 (competence), 1.3 (dili-
gence), 1.4 (communication), 1.5 (b) (written fee
agreements), and 1.15 (b), (d) and (i) (safekeeping of
client property) of the Rules of Professional Conduct,
as well as Practice Book § 2-27 (clients’ funds). After
considering the factors set forth in the American Bar
Association’s Standards for Imposing Lawyer Sanctions
(ABA factors); see Burton v. Mottolese, 267 Conn. 1,
55–56, 835 A.2d 998 (2003), cert. denied, 541 U.S. 1073,
124 S. Ct. 2422, 158 L. Ed. 2d 983 (2004); the court on
September 18, 2015, suspended the respondent from
the practice of law for two years. Additional facts will
be set forth as necessary.
                              I
  The respondent first claims that the court abused its
discretion by granting the petitioner’s motion in limine
seeking to preclude proposed expert testimony on the
subject of immigration law. We disagree.
   The following additional evidence is relevant to our
disposition of this claim. Prior to trial, the respondent
filed a memorandum with the court in which she argued
for the admission of expert testimony on the subject
of immigration law. The memorandum read in part as
follows: ‘‘The [respondent] has disclosed Crescenzo
Deluca, a skilled and highly regarded immigration attor-
ney. Attorney Deluca will not be asked to opine on any
ultimate issues such as whether there was a violation
of any Rule of Professional Conduct. Rather, he will
be providing assistance to the court regarding matters
outside this court’s ken, namely, the customs and prac-
tices in the highly specialized area of immigration law
dealing with petitions filed under the Violence Against
Women Act and the likelihood of success of the Kolami
and Emin deportation cases. Attorney Deluca has been
practicing immigration law for over forty years. The
cases involving Kolami and Emin are deportation cases
involving Albanians and are predicated on an under-
standing of the circumstances in Albania. There is no
attorney in Connecticut who has handled more cases
involving Albanians than Attorney Deluca.
  ‘‘It is the [counsel for the respondent’s] understand-
ing, based on his due diligence, including speaking to
one of the former partners of the present trial judge,
that although while she was in private practice she
was known as a skilled and well respected litigator
in corporate and commercial matters, she did not do
immigration work.3 As [the respondent] and Attorney
Deluca can attest (as well as the [counsel for the respon-
dent] having represented immigration attorneys in the
past) this is a highly specialized area of the law. Lay
people and most judges do not have the training and
experience to know of the custom and practices in
various areas of immigration law. . . . The court
should have some guidance as to the standards for an I-
360 Application, what an I-797 Notice of Action4 means,
what the standards are for various motions to reopen,
the standards for appealing decisions on such motions,
and the unique procedures that apply to these applica-
tions, motions and appeals. A qualified immigration
attorney expert will assist with the court in understand-
ing these unique and specialized proceedings.’’ (Cita-
tions omitted; footnotes added.) The respondent argued
much the same in an oral offer of proof before the court.
   The petitioner filed a motion in limine seeking to
preclude the expert testimony, arguing that an under-
standing of substantive immigration law was not neces-
sary to determine whether the respondent had violated
the Rules of Professional Conduct. The court granted
the petitioner’s motion in limine, stating in part: ‘‘I think
the federal law, federal procedures, procedures in the
Department of Homeland Security and how immigra-
tion matters are handled, I think are all certainly within
the purview of this court.’’
   The following legal principles guide our analysis.
‘‘Expert testimony should be admitted when: (1) the
witness has a special skill or knowledge directly appli-
cable to a matter in issue, (2) that skill or knowledge
is not common to the average person, and (3) the testi-
mony would be helpful to the court or jury in consider-
ing the issues. . . . [T]o render an expert opinion the
witness must be qualified to do so and there must be a
factual basis for the opinion.’’ (Internal quotation marks
omitted.) Weaver v. McKnight, 313 Conn. 393, 405–406,
97 A.3d 920 (2014).
   ‘‘The preclusion of testimony by a properly disclosed
expert witness is an evidentiary ruling. . . . That deci-
sion will not be disturbed unless the court abused its
discretion or unless the error is clear and involves a
misconception of the law. . . . An abuse of discretion
means a ruling made on untenable grounds. . . . It is
well settled that the trial court’s evidentiary rulings are
entitled to great deference. . . . The trial court is given
broad latitude in ruling on the admissibility of evidence,
and we will not disturb such a ruling unless it is shown
that the ruling amounted to an abuse of discretion. . . .
[Thus, our] review of such rulings is limited to the
questions of whether the trial court correctly applied
the law and reasonably could have reached the conclu-
sion that it did. . . . Even if a court has acted improp-
erly in connection with the introduction of evidence,
reversal of a judgment is not necessarily mandated
because there must not only be an evidentiary error, but
there also must be harm.’’ (Citations omitted; emphasis
omitted; footnote omitted; internal quotation marks
omitted.) Glaser v. Pullman & Comley, LLC, 88 Conn.
App. 615, 622–23, 871 A.2d 392 (2005).
   On appeal, the respondent essentially makes three
arguments in support of her claim that the court abused
its discretion in granting the motion in limine. First,
the respondent argues that the expert testimony would
have provided evidence of the standard of care among
attorneys as to the particular immigration benefits
sought by Christoffersen, Kolami, and Emin, which the
respondent argues was material to the issue of her
alleged lack of competence and diligence in those mat-
ters.5 Second, the respondent contends that the expert
testimony would have assisted in establishing that the
harm that befell Christoffersen, Kolami, and Emin either
was nonexistent or would have occurred even absent
the alleged misconduct. Third, the respondent argues
that the testimony was needed to counter expert testi-
mony given by another immigration lawyer in the under-
lying grievance proceedings before the Statewide
Grievance Committee. We are not persuaded.
   We find no merit in the respondent’s first argument
that the court abused its discretion because the expert
testimony would have provided evidence of the stan-
dard of care among attorneys as to the particular immi-
gration benefits sought by the aggrieved clients, which
the respondent contends was material to the issue of
her alleged lack of competence and diligence in those
matters. As regards the Kolami and Emin cases, an
understanding of substantive immigration law was not
necessarily germane to the issue of whether the respon-
dent violated the Rules of Professional Conduct per-
taining to competence and diligence. In the Kolami case,
the respondent simply failed to timely file a brief,
resulting in summary dismissal. In both matters, the
respondent failed to timely ascertain the dispositions
of the cases, and failed to timely communicate those
dispositions to the clients. The court was justified in
concluding that an understanding of substantive immi-
gration law would not assist in rendering judgment as
to those issues. As to Christoffersen, the principal issue
was whether the respondent failed in her ethical obliga-
tion to perform competently and diligently in filing
Christoffersen’s green card application. See part II of
this opinion. Expert testimony concerning substantive
immigration law was not necessarily useful to such
inquiry. We therefore conclude that the court did not
abuse its discretion in precluding the expert testimony
on this ground.
  Likewise, we are not persuaded by the respondent’s
second argument that the court abused its discretion
because the expert testimony would have assisted in
showing that the harm that befell Christoffersen,
Kolami, and Emin either was nonexistent or would have
occurred even in the absence of the alleged ethical
violations. In part II of this opinion, we discuss the
court’s factual findings that the respondent’s miscon-
duct harmed Christoffersen, Kolami, and Emin. We also
conclude there that some of those findings are
unfounded, but that the court nevertheless did not
abuse its discretion by suspending the respondent for
two years. Thus, even if we were to determine here
that the court abused its discretion by precluding the
expert testimony because such testimony would have
shown that the respondent’s misconduct did not harm
the aggrieved clients,6 for the reasons set forth in part
II of this opinion, we conclude that any such error was
harmless. See Glaser v. Pullman & Comley, LLC, supra,
88 Conn. App. 623 (‘‘there also must be harm’’ not only
evidentiary error).
  Finally, we must reject the respondent’s contention
that the expert testimony was needed to counter expert
testimony given by another immigration lawyer in the
underlying grievance proceedings before the Statewide
Grievance Committee. This argument is unsupported
by the record, which contains no transcript of any pro-
ceeding before the Statewide Grievance Committee.
Accordingly, this argument fails.
                            II
   The respondent next claims that the court abused its
discretion in imposing a two year suspension. More
specifically, the respondent argues that the court’s find-
ing that Christoffersen, Kolami, and Emin suffered harm
as a result of the respondent’s conduct is clearly errone-
ous and that, but for that finding, the court’s sanction
would have been less severe. We agree that some of
the court’s findings in this regard do not find adequate
support in the record. See Commissioner of Transpor-
tation v. Towpath Associates, 255 Conn. 529, 546, 554,
767 A.2d 1169 (2001) (rejecting trial court’s factual
determination where such determination was ‘‘nothing
more than speculation’’ and ordering new trial). We
conclude, nevertheless, that based on the other findings
relied upon by the court in sanctioning the respondent,
this is not a case in which ‘‘an abuse of discretion is
manifest or where injustice appears to have been done.’’
(Internal quotation marks omitted.) Statewide Griev-
ance Committee v. Spirer, 247 Conn. 762, 781, 725 A.2d
948 (1999).
   The following additional facts are relevant to our
discussion. As previously discussed, after concluding
that the respondent violated several Rules of Profes-
sional Conduct and Practice Book § 2-27, the court con-
sidered the respondent’s conduct in light of the ABA
factors in determining the appropriate sanction.7 One
such factor is ‘‘the potential or actual injury stemming
from the attorney’s misconduct . . . .’’ Burton v. Mot-
tolese, supra, 267 Conn. 55. In analyzing this factor, the
court concluded: ‘‘The injury resulting from an attor-
ney’s misconduct is defined by the type of ethical duty
that the attorney has violated and the extent of the
actual or potential harm. . . . The respondent’s failure
to represent her clients competently and diligently
caused them significant injury. [Christoffersen] was
unable to obtain a family based green card. [Kolami]
and [Emin] were arrested and detained for eighteen
and sixteen months, respectively. They were deprived
of their livelihood, their families, and their liberty. They
were forced to incur legal expenses to retain new coun-
sel.’’ (Citation omitted.)
   The following legal principles govern our disposition
of this claim. A trial court has ‘‘inherent judicial power,
derived from judicial responsibility for the administra-
tion of justice, to exercise sound discretion to deter-
mine what sanction to impose in light of the entire
record before it.’’ (Internal quotation marks omitted.)
Statewide Grievance Committee v. Shluger, 230 Conn.
668, 678, 646 A.2d 781 (1994). ‘‘Disciplinary proceedings
are for the purpose of preserving the courts from the
official ministration of persons unfit to practice in them.
. . . The proceeding to disbar [or suspend] an attorney
is neither a civil action nor a criminal proceeding, but
is a proceeding sui generis, the object of which is not
the punishment of the offender, but the protection of
the court.’’ (Internal quotation marks omitted.) Chief
Disciplinary Counsel v. Zelotes, 152 Conn. App. 380,
385, 98 A.3d 852, cert. denied, 314 Conn. 944, 102 A.3d
1116 (2014).
   ‘‘[O]ur inquiry is limited to whether the trial court
abused its discretion in imposing [the sanction that it
did]. The scope of review by this court on a claim
that the trial court abused its discretion is well settled.
[E]very reasonable presumption should be given in
favor of the correctness of the court’s ruling. . . .
Reversal is required only where an abuse of discretion
is manifest or where injustice appears to have been
done.’’ (Internal quotation marks omitted.) Statewide
Grievance Committee v. Spirer, supra, 247 Conn. 781;
see also Statewide Grievance Committee v. Glass, 46
Conn. App. 472, 480, 699 A.2d 1058 (1997) (Abuse of
discretion is that which is ‘‘clearly against logic and
effect of such facts as are presented in support of the
application or against the reasonable and probable
deductions to be drawn from the facts disclosed upon
the hearing; an improvident exercise of discretion; an
error of law. . . . A discretion exercised to an end or
purpose not justified by and clearly against reason and
evidence. Unreasonable departure from considered
precedents and settled judicial custom, constituting
error of law. . . . A judgment or decision by an admin-
istrative agency or judge which has no foundation in
fact or in law.’’ [Internal quotation marks omitted.]).
   ‘‘[W]e will upset a factual determination of the trial
court only if it is clearly erroneous. The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) U.S. Bank National Assn. v. Palmer,
88 Conn. App. 330, 336, 869 A.2d 666 (2005). The respon-
dent argues that the court’s findings that Christoffersen,
Kolami, and Emin were harmed as a result of her mis-
conduct are clearly erroneous because (1) there was
no showing that Christoffersen would have ultimately
been successful with respect to her application for per-
manent residency based on her marriage to a United
States citizen, and her I-360 petition, from which one
can obtain permanent residency by filing an additional
application, was successful; and (2) there was no evi-
dence presented that Kolami and Emin would not have
been in the same legal position with respect to their
status, and would not have been detained, in the
absence of the respondent’s misconduct.
   As to the harm that befell Christoffersen, the court
concluded that she ‘‘was unable to obtain a family based
green card.’’ We deem this a fair assessment. To be
sure, whether Christoffersen would have ultimately
been successful in obtaining a marriage based green
card in the absence of the respondent’s misconduct is
an open question. The key point, however, is that the
respondent, through her inaction, unilaterally deprived
Christoffersen of the opportunity to obtain that particu-
lar benefit.
   We disagree with the respondent’s contention that
the court’s finding of harm in Christoffersen’s case was
erroneous because Christoffersen could have—fairly
easily, the respondent suggests—obtained permanent
resident status by virtue of her approved I-360 petition.
Although the I-360 petition may have provided Christof-
fersen with a viable alternative for obtaining permanent
resident status, she did not originally retain the respon-
dent to file such a petition. Once the I-360 petition
was approved, Christoffersen was, reasonably or not,
uncomfortable pursuing permanent resident status by
virtue of that petition. Christoffersen was therefore
harmed because she did not receive the service for
which she paid the respondent—that is, to file a mar-
riage based green card application and, impliedly, to
do so within a reasonable time.
   As to the harm that befell Kolami and Emin, the
court concluded: ‘‘Kolami and [Emin] were arrested and
detained for eighteen and sixteen months, respectively.
They were deprived of their livelihood, their families,
and their liberty. They were forced to incur legal
expenses to retain new counsel.’’ Although it is undis-
puted that Kolami and Emin were detained by immigra-
tion authorities and suffered many attendant hardships,
we conclude that the court’s finding that the respondent
caused Kolami and Emin such harm is unduly specula-
tive. As previously noted, the respondent untimely filed
Kolami’s appeal to the BIA, resulting in summary dis-
missal. Even if the appeal was timely filed, however,
there was no evidence presented to support a finding
that Kolami would have been successful on such appeal.
In point of fact, Michael DiRaimondo, an attorney whom
Kolami retained after the respondent terminated her
representation of him, testified for the petitioner that
he filed an ineffective assistance of counsel motion with
the BIA for Kolami. DiRaimondo further testified that
the BIA had determined that, although there was inef-
fective assistance by the respondent, there was no prej-
udice to Kolami.
    We also conclude that there was insufficient evidence
to support the court’s inference that but for the respon-
dent’s misconduct, Kolami and Emin would not have
been detained for eighteen and sixteen months, respec-
tively, and that they would not have had to retain, and
pay for, new counsel. Assuming that Kolami’s appeal
to the BIA had been filed correctly and subsequently
denied on the merits, both Kolami and Emin would
have, presumably, been without legal status, and there-
fore subject to detainment and, ultimately, deportation.
See M. Scaperlanda, Federal Judicial Center, ‘‘Immigra-
tion Law: A Primer,’’ (2009), p. 73, available at http://
permanent.access.gpo.gov/lps121690/immlaw09.pdf
(last visited February 24, 2017) (copy contained in the
file of this case in the Appellate Court clerk’s office)
(‘‘[a]liens are deportable who . . . have violated the
terms of their nonimmigrant status [or] have violated
the conditions of admission’’). For all that the record
discloses, Kolami and Emin may have been subject to
the same periods of detention even absent the respon-
dent’s misconduct. As to the finding that Kolami and
Emin were harmed because they eventually had to
retain another lawyer, again, the record is silent as to
whether this occurred as a result of the respondent’s
ethical misconduct, or was simply an event that would
have happened regardless of the respondent’s conduct.
After all, it is not uncommon for attorneys to refer
clients to other attorneys in order for those clients to
avail themselves of different legal specializations. Of
course, ‘‘[i]n reviewing factual findings, [w]e do not
examine the record to determine whether the [court]
could have reached a conclusion other than the one
reached.’’ (Internal quotation marks omitted.) Gianetti
v. Norwalk Hospital, 304 Conn. 754, 766, 43 A.3d 567
(2012). But where, as here, ‘‘the record fails to provide
an adequate foundation to support a finding that it was
anything other than ‘imaginative or speculative’ [that
an event would have occurred],’’ we must reject that
finding. Commissioner of Transportation v. Towpath
Associates, supra, 255 Conn. 548. We therefore reject
as unfounded the court’s finding that Kolami and Emin
were harmed by the respondent in the ways just
described.
   Nevertheless, ‘‘[i]n other appeals involving civil mat-
ters, this court has observed that an improper finding
of fact by a trial court does not automatically warrant
a judgment of reversal, but that an appellant must dem-
onstrate that such improper finding was not harmless
in light of the court’s other findings of fact. The test
becomes whether the improper finding undermines
appellate confidence in the court’s fact-finding process
as a whole. This doctrine was set forth in DiNapoli v.
Doudera, 28 Conn. App. 108, 112, 609 A.2d 1061 (1992),
in which this court, having discussed the clearly errone-
ous standard of review, stated: ‘Where . . . some of
the facts found are clearly erroneous and others are
supported by the evidence, we must examine the clearly
erroneous findings to see whether they were harmless,
not only in isolation, but also taken as a whole. . . .
If, when taken as a whole, they undermine appellate
confidence in the court’s fact finding process, a new
hearing is required.’ ’’ State v. Corringham, 155 Conn.
App. 830, 843–44, 110 A.3d 535 (2015).
  Although the court erred in making some of the pre-
ceding factual findings as to the harm that befell Kolami
and Emin, we conclude, nonetheless, that its decision
to suspend the respondent for two years was not mani-
festly unjust or an abuse of discretion. Statewide Griev-
ance Committee v. Spirer, supra, 247 Conn. 781. We
so conclude because the court’s findings as to the other
three ABA factors are adequately supported by the
record and weigh heavily against the respondent. See
State v. Corringham, supra, 155 Conn. App. 844.
   In regard to the first factor—the nature of the duty
violated—the court concluded that the rules that the
respondent violated constitute an attorney’s ‘‘funda-
mental obligations’’ toward a client. As to the second
factor—the attorney’s mental state—the court found
that the respondent ‘‘was admittedly negligent in her
representation of [Christoffersen, Kolami, and Emin],
and arguably well aware that she was not acting dili-
gently or promptly or keeping them informed as to the
status of their matters.’’ (Emphasis added.) The fourth
ABA factor prescribes consideration of enumerated
aggravating and mitigating factors. The court concluded
in part: ‘‘There are several aggravating factors here. The
respondent is an experienced member of the bar who
has been handling immigration matters since 1982. She
is well aware of the vulnerability of clients such as
[Kolami] and [Emin], who have limited education and
are not fluent in English. The respondent has previously
been disciplined for her violation of the Rules of Profes-
sional Conduct. The misconduct at issue in this disci-
plinary proceeding cannot be viewed in isolation from
the respondent’s previous violations, thus demonstra-
ting a pattern of misconduct. She unreasonably
assumed that the Rules of Professional Conduct regard-
ing written fee agreements and client trust accounts
did not apply to her practice. The respondent appears
to show little remorse for the circumstances of [Kolami]
and [Emin], stating only that ‘some unfortunate things
happened.’ When asked by her counsel if she had
learned a lesson from the Kolami appeal, she said, ‘I
will not take an appeal on a case where I wasn’t in court
below.’ She does not acknowledge [Christoffersen’s]
concern that she would be committing perjury if she
applied for adjustment of status. And last, but certainly
not least, the respondent inexplicably did not open an
IOLTA account until earlier this year, about two months
prior to the presentment hearing, despite completing a
continuing legal education program in legal ethics in
2012.’’ (Footnotes omitted.)
   The court found the mitigating factors presented by
the respondent to be unpersuasive. The court reasoned:
‘‘[The respondent’s] 2012 back surgery occurred after
the events that gave rise to this disciplinary proceeding.
Her reputation with her colleagues and the immigration
authorities in Hartford, her commitment to preventing
the unlicensed practice of law, [and] her dedication to
providing volunteer legal services to victims of domes-
tic violence, while commendable, do not excuse her
failure to represent [Christoffersen, Kolami, and Emin]
competently and diligently. Immigration law may well
be a difficult and complicated area of practice, as the
respondent and [another immigration attorney fact wit-
ness] testified, but that is irrelevant here. The respon-
dent is charged with violating every attorney’s
fundamental responsibilities to a client: to represent
the client competently and diligently, to keep the client
reasonably informed about the status of the matter, to
advise the client in writing of the fees and expenses
for which the client will be responsible, to communicate
with the client in writing regarding the scope of the
representation, and to safeguard the client’s funds in a
client trust account.’’8
   The court, in imposing the two year suspension, con-
cluded in part: ‘‘The [petitioner] recommends in its post-
hearing memorandum that the court impose a five year
period of suspension as a sanction for the respondent’s
violation of the Rules of Professional Conduct and Prac-
tice Book § 2-27. The respondent argues in her postpre-
sentment brief that a suspension will irreparably harm
her practice and her family and deprive the immigration
bar community of a productive and caring member. Her
clients, many of whom are indigent, will also suffer.
The respondent asks that the sanction be limited to
additional continuing legal education in ethics and law
office management, the requirement that she consult
on a quarterly basis with a bookkeeper recommended
to her by the Statewide Grievance Committee, and that
she regularly consult with another attorney . . . about
best practices; in the alternative, the respondent
requests that she be provided a reprimand in addition
to the above conditions. She argues that any period of
suspension is unnecessary. The court does not agree.
  ‘‘As the [petitioner] points out, conditions have pre-
viously been imposed as a sanction on the respondent,
apparently to little or no effect. The court finds that a
period of suspension is appropriate here.’’
   In light of the whole of the court’s findings, we con-
clude that it did not abuse its discretion in imposing a
two year suspension on the respondent. As the court
found, the respondent’s ethical misconduct in the
instant case is part of an established pattern. See gener-
ally Statewide Grievance Committee v. Shluger, supra,
230 Conn. 680 (‘‘[o]n the basis of the serious and
repeated nature of the defendant’s misconduct, the trial
court could reasonably have concluded that he was
unfit to practice law and, consequently, that a sanction
more severe than a reprimand was necessary. Indeed,
the [instant misconduct] occurred after he had already
received at least one reprimand, a sanction that, regret-
tably, proved insufficient to deter the defendant from
future wrongdoing.’’). The court also determined that
the respondent was ‘‘arguably well aware’’ that she was
not diligently pursuing her clients’ cases or apprising
them as to the status of those cases. The court noted
that the respondent knew that two of those clients—
Kolami and Emin—were vulnerable because of their
limited education and English skills. Yet, for the better
part of a decade, the respondent failed to inform Kolami
and Emin that their cases had been dismissed by immi-
gration authorities, despite the fact that the two fre-
quently contacted her to inquire about the status of the
cases. ‘‘[T]he fiduciary relationship between an attorney
and a client requires absolute perfect candor, openness
and honesty, and the absence of any concealment or
deception.’’ (Internal quotation marks omitted.) Disci-
plinary Counsel v. Smigelski, 124 Conn. App. 81, 89–90,
4 A.3d 336 (2010), cert. denied, 300 Conn. 906, 12 A.3d
1004, cert. denied, 565 U.S. 818, 132 S. Ct. 101, 181 L.
Ed. 2d 28 (2011). Finally, the court appeared to take
particular note of the respondent’s ‘‘inexplicabl[e]’’ fail-
ure to properly safeguard her clients’ property despite
having completed a continuing legal education program
in legal ethics in 2012. On the basis of the foregoing
findings, we cannot conclude that the court’s sanction
was an abuse of discretion.9
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The respondent represented both Valent Kolami and his wife, Gentiana
Kolami, in their appeals to the BIA. Both also filed grievances against the
respondent. For purposes of the present appeal, however, we only refer to
Valent Kolami.
   2
     An IOLTA account is ‘‘an interest- or dividend-bearing account estab-
lished by a lawyer or law firm for clients’ funds . . . .’’ Rules of Professional
Conduct 1.15 (a) (5).
   3
     The court confirmed at trial that this statement was correct.
   4
     An I-797 Notice of Action is ‘‘[i]ssued when an application or petition
is approved.’’ U.S. Citizenship and Immigration Services, ‘‘Form I-797: Types
and Functions,’’ available at https://www.uscis.gov/i-797-info (last visited
February 24, 2017).
   5
     The respondent also asserts that expert testimony would have assisted
in establishing that her conduct on behalf of the aggrieved clients was in
fact the result of considered strategy. Because we view this argument as
materially the same as the one just described in the body of this opinion,
our resolution of the latter entails resolution of the former.
   6
     We do not decide whether the court abused its discretion by precluding
the expert testimony on this ground.
   7
     In Connecticut, use of the ABA factors in determining a sanction is
permissive, not mandatory. Burton v. Mottolese, supra, 267 Conn. 55 n.50.
   8
     We briefly address the respondent’s argument that the court erred in its
analysis of the aggravating and mitigating factors. We have reviewed the
record, including the trial transcripts and exhibits, and conclude that the
court’s findings as to the aggravating and mitigating factors are adequately
supported by the evidence.
   9
     We observe that the respondent failed to present any persuasive authority
that a suspension of two years, rather than a lesser period, was excessive
or disproportionate in light of all of the circumstances of this case.